Citation Nr: 1135883	
Decision Date: 09/23/11    Archive Date: 10/03/11

DOCKET NO.  98-18 760	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Thomas O'Brien, Esq.


ATTORNEY FOR THE BOARD

Matthew Blackwelder, Counsel






INTRODUCTION

The Veteran had active military service from November 1969 to July 1973.

This appeal initially came to the Board of Veterans' Appeals (Board) from an August 2006 rating decision. 

It is noted that the Board is issuing a separate decision with regard to increased rating claims for tinea versicolor, a right knee disability, and anal fissures, as well as whether a substantive appeal was timely filed, because the Veteran is represented by a different attorney on those matters than he is for his TDIU claim.  As such, those issues will be addressed in a separate decision.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the Veteran if further action is required.


REMAND

In his February 2007 substantive appeal, the Veteran indicated that he wanted a Travel Board hearing with regard to the issue of a TDIU.  The Board accordingly remanded the TDIU claim for a hearing to be scheduled. 

The Veteran was scheduled for a hearing, but his representative at that time submitted a letter in January 2010 indicating that the Veteran had determined that a hearing was not needed and would submit a statement in support of his claim in lieu of a hearing.  The Veteran also submitted a letter in January 2010, indicating that he had decided not to follow through with the Board hearing on the advice of his attorney.

However, subsequent to that, the Veteran changed representation with regard to the issue of TDIU (it is noted that the representation agreement specifically limits the scope of the attorney's representation to the resolution of the Veteran's TDIU claim); and in January 2011, the Veteran submitted a statement indicating that if he was not granted the TDIU that he would like to have a personal hearing.  

The Board does not issue hypothetical determinations.  Thus, because the Veteran has requested a hearing, and because he terminated representation by the attorney who recommended that he cancel his hearing, a hearing should be scheduled.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

Schedule the Veteran for a hearing at the Columbia, South Carolina RO.  
 
The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
K. OSBORNE 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


